Citation Nr: 0600706	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as due to the veteran's service-
connected right knee and/or lumbar spine disabilities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In September 2003 and June 2005, the Board remanded the 
matter for additional development.


FINDING OF FACT

A cervical spine disorder was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current cervical spine 
disorder is not causally related to her active service, any 
incident therein, or any service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2002 and September 2002 letters, which 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 1997.   Thereafter, the RO provided 
notice in March 2002 and September 2002.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Samuel Cooper, D.C.; Daniel D. Gaylen, 
D.C.; Douglas J. Taber, D.C.; Paul E. Dougherty, D.C.; lay 
statements Ahmad, Mian N., M.D.; Isabel M. Jimenez, M.D.; 
Constance H. Studgeon; and VA examination reports dated in 
October 1997, September 2002; and August 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I. Factual Background 

The first indication that the veteran was suffering from a 
cervical disorder was recorded in January 1994.  At that 
time, the veteran was involved in a motor vehicle accident, 
wherein she was hit from behind causing her head to be thrust 
forward and then tipped backwards in the upright position.  
This experience resulted in a throbbing headache in the left 
frontal region with radiation across the left side of the 
skull and down the left cervical area into the left 
trapezius.  The neck discomfort later evolved into a 
tightness. 

In October 1997, the veteran was scheduled for a VA 
examination.  Her subjective complaints included neck pain, 
which she described as tightness.  She alleged that it had 
been present since 1984 but that she had only begun seeking 
treatment in the previous two or three years.  She opined 
that it was due to the imbalance created by her service-
connected right knee disability.  Physical examination failed 
to reveal any weakness or numbness in the upper extremities.  
There was no pain to palpation of the trapezius or medial 
scapula.  There was very mild tenderness to palpation over 
the posterior cervical paraspinal.  The examiner diagnosed 
the veteran as having  chronic posterior cervical strain 
without evidence of radiculopathy.

In a February 1998 statement, Paul E. Dougherty, D.C., stated 
that the veteran had an overall kinetic chain type problem.  
He described that upon ambulation the veteran showed a mid 
foot collapse which created an internal rotation of the tibia 
on the right which created some stress on the patella.  He 
opined that this was probably somewhat provocative of her 
lumbosacral spine condition.  He stated that the veteran's 
lumbar and cervical spine conditions appeared to be 
mechanical and myofascial in nature and she showed no 
evidence of radiculopathy or myelopathy.  In March 2004, 
Douglas J. Taber, D.C., reasserted Dr. Dougherty's findings 
and opined that the veteran's cervical spine complaints were 
as likely as not caused by the kinetic chain disorder 
stemming from her right knee and tracing proximally to the 
lumbosacral spine and cervical spine creating cervicalgia 
secondary to degenerative spondylosis at the C6-7 vertebral 
level.  

Private treatment records from April 2002 note a ten-year 
history of cervical spine pain and tightness.  A nurse 
practitioner opined that it resulted from the degenerative 
process in her back.  The veteran was diagnosed as having 
cervical spine pain with decreased range of motion and 
occasional right arm radiculopathy.  The treatment provider 
further commented that it was surely clear that her cervical 
spine symptoms were secondary to her original injuries, in 
particular the back and to some degree compensatory regarding 
the knee injury.

In September 2002, the veteran reported for a VA examination.  
Her subjective complaints included neck and right arm pain 
and numbness.  She also complained of headaches, low back and 
leg pain, and left knee aches.  Physical examination revealed 
that the veteran did not walk with a limp.  There was no 
deformity of the cervical spine.  There was some tenderness 
on palpation of the suboccipital region and at the cervical 
dorsal region.  Shoulder compression test was positive on the 
right.  X-rays revealed degenerative changes at the C6-7 
level.  The veteran was diagnosed as having degenerative 
intervertebral disc disease of the cervical spine with 
referred pain to the right arm.  The examiner opined that it 
was at least as likely as not that the veteran's neck 
complaints were due to the degenerative changes of her 
cervical spine.  He explained that the veteran did not 
exhibit any gait disturbance; therefore, it was at least as 
likely as not that any hip, low back, left leg, or neck 
complaints were not related to her service-connected right 
knee disorder.  The examiner was asked to clarify her 
opinion, and in September 2004, he stated that "it is my 
opinion that it is NOT as likely as not that the veteran's 
neck condition is related in any way to the right knee 
condition."  In October 2004, the examiner reasserted his 
prior conclusions.

In March 2004, a co-worker submitted that the veteran's gait 
had changed and that she exhibited an increased limp 
periodically.  The veteran had developed back and shoulder 
discomfort and subsequent neck discomfort; the more the 
veteran's knee hurt the more her neck and back appeared to 
hurt.  Other friends and co-workers noted that the veteran 
exhibited a limp and that her activities had decreased 
dramatically in the previous two years due to the pain she 
experienced in her neck and back.  At that time, Dr. Ahmad 
and Dr. Jimenez also opined that her physical functioning was 
impaired and that the lumbar and cervical spine disabilities 
resulted from her right knee conditions.  The physicians' 
statements were not accompanied by any treatment reports or 
any reasons and bases for their opinions.

In August 2005, the veteran was scheduled for an additional 
VA examination.  The veteran's subjective complaints included 
some degree of neck pain and occasional pain in the right 
arm.  She used a cervical collar on occasion.  Examination 
revealed that the veteran ambulated with a limp; however, she 
was in no acute distress.  There was no deformity of the 
cervical spine.  There was tenderness to palpation of the 
cervical paravertebral musculature.  The veteran did not 
complain on active motion of the cervical spine, but there 
was some discomfort at the extremities of motion.  The 
veteran was diagnosed as having status post anterior cervical 
fusion with residual C-6 hypesthesia of the right arm.  The 
examiner opined that it was at least as likely as not that 
the veteran's cervical spine disorder was unrelated to her 
service-connected knee disability.  He explained that the 
veteran did not exhibit any gait abnormality which could 
transmit abnormal stresses from the knee to the lumbar spine 
or to the cervical spin.  

The examiner also addressed chiropractors Taber's and 
Dougherty's opinions that the veteran's cervical spine 
disability was service-connected due to a kinetic chain 
disorder.   The examiner reasoned that it was as likely as 
not that the veteran's cervical spine disorder was unrelated 
to her service-connected right knee disability.  His 
rationale was that the veteran's service-connected right knee 
disability did not involve any weight bearing surfaces.  The 
patellofemoral joint was the structure involved, which caused 
discomfort on forced flexion and extension.  This condition 
causes little or no discomfort on walking and hence does not 
cause gait disturbances.  The veteran did not exhibit a gait 
disturbance upon examination in September 2002, nor did she 
exhibit a gait disturbance during the August 2005 
examination.  Kinetic chain disturbances as described by 
chiropractors Tabor and Dougherty would only occur in the 
presence of gait disturbances.  Gait disturbances may cause 
abnormal torsional stresses in the lumbar area and result in 
increased rates of degenerative changes in the lower lumbar 
segments; they can also transmit stresses to the 
contralateral knee.  Gait disturbances, however, do not 
transmit to the cervical spine.  The reason being that the 
rib cage stabilizes the thoracic spine, which would prevent 
such abnormal stresses from progressing proximally.  
Additionally, it would be most unusual to see advanced 
degenerative disc space changes proximal to the L3 disc space 
in such circumstance.  Because the veteran did not exhibit a 
gait disturbance, it was the examiner's continued opined that 
it was not likely that the veteran's neck, back, or 
previously complained of leg pain were related to her right 
knee disability.  

The examiner also noted that the he surveyed articles from 
the National Library of Medicine Pub. Med. section and found 
over a thousand articles referring to cervical spondylosis.  
A scan of the titles, however, failed to reveal any mention 
of kinetic chain disorders; therefore, he could only assume 
that the term was anecdotal.  The examiner also referred to 
several articles to further support his conclusion that the 
veteran's cervical spine disorder was not related to her 
period of service or any service-connected disability.  One 
article stated autoimmune bases for the coexistence of 
cervical and lumbar spine disease.  Another, found no 
differences in degeneration of the cervical spine, when there 
was increased stress in the lumbar area.  The examiner 
concluded that it was quite clear that there were several 
factors involved in the development of cervical spondylosis 
but that is was at least as likely as not that kinetic chain 
disorder was not a significant factor of it all. 

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran seeks service connection for a neck disorder.  
Service connection is currently in effect for chronic 
dislocation, right patella, with degenerative joint disease; 
and for arthritic changes at zygapophyseal joint L5 on the 
left. 

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's current cervical spine 
disorder is causally related to her active service, any 
incident therein, or any service-connected disability.  
Service medical records are silent regarding any complaint or 
finding of a cervical spine disability or injury.  Similarly, 
the post-service medical evidence of record is negative for 
any notations of a cervical spine disorder for years after 
service separation.  The first complaint of cervical spine 
pain was recorded in January 1994, nearly ten years after the 
veteran's discharge from service.  Moreover, there is no 
medical evidence of record that provides a nexus to her 
period of service.  Consequently, service connection is not 
warranted on a direct basis.

The veteran, however, claims that her current cervical spine 
disorder is secondary to her service-connected chronic 
dislocation, right patella, with degenerative joint disease; 
and/or to her arthritic changes at zygapophyseal joint L5 on 
the left.  Notwithstanding the veteran's allegation, the most 
probative medical evidence of record establishes that the 
veteran's cervical spine disorder is not related to her 
service-connected right knee and lumbar spine disabilities.   

With respect to the diagnosis and opinions rendered by 
chiropractor Dougherty, chiropractor Tabor, Dr. Ahmad and Dr. 
Jimenez, rendered in February 1998 and March 2004, that the 
veteran's cervical spine disorder was related to her service-
connected right knee and lumbar spine disabilities.  These 
opinions were solely based on the veteran's history.  The 
Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Notwithstanding the veteran's allegations, the most probative 
medical evidence of record establishes that both the 
veteran's cervical spine disorder is not related to her 
period of service or any service-connected disability.  The 
September 2002 and August 2005 VA examiner opined that the 
veteran' cervical spine disorder was not related in any way 
to her right knee disability.  He further opined that the 
veteran's cervical spine disorder did not result form a 
kinetic chain disorder that began in her right knee and 
progressed up her lumbar spine into her cervical spine.  He 
reasoned that the veteran's service-connected right knee 
disability did not result in a gait disturbance; furthermore, 
no gait disturbance had been found upon examination either in 
September 2002 and August 2005, such that would result in 
stresses in the lumbar area.  Furthermore, even if the 
veteran exhibited a gait disturbance that affected her lumbar 
spine, the stresses would not be transmitted to the cervical 
spine because the rib cage stabilized the thoracic spine and 
prevented abnormal stresses from progressing proximally.  In 
support of his conclusion, the examiner also cited to medical 
articles that found no correlation among lumbar and cervical 
degeneration.  In summary, the examiner concluded that the 
veteran's cervical spine disorder was not the result of 
kinetic chain disorder; and that the veteran's neck, back, 
leg pain were unrelated to her service-connected right knee 
disability.

The Board finds that the VA medical opinions, discussed above 
are persuasive and assigns them great probative weight.  The 
opinions were rendered by a physician who actually examined 
the veteran.  In addition, the VA examiner gave a considered 
rationale and based his opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

In summary, as a cervical spine disorder was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disorder are 
not causally related to the veteran's active service or any 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for cervical spine disorder.


ORDER

Service connection for a cervical spine disorder, to include 
as due to the veteran's service-connected right knee and/or 
lumbar spine disabilities, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


